Citation Nr: 1201716	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including a major depressive disorder, to include as secondary to the Veteran's service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and A.F.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court issued a memorandum opinion which affirmed a December 2009 Board decision as to a claim for service connection for a right leg amputation and, vacated the Board decision as to the issue of service connection for an acquired psychiatric disability to include as secondary to service-connected disabilities, and remanded the matter for further consideration.

In December 2009, this matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Reno, Nevada.

A hearing was held before the undersigned Veterans Law Judge in June 2009, and a transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran argued before the RO and the Board that he had an acquired psychiatric disability, major depressive disorder, as a result of a right leg above-the-knee amputation.  Service connection for the amputation was denied by the RO and the Board.  The May 2011 Court opinion affirmed that determination.  This basis of service connection (secondary to the nonservice connected right knee disability) is not available.

Some medical records have not explicitly attributed his condition to his right leg amputation, but rather to his medical problems generally, which would include service connected disabilities.  For example, a January 2004 note indicates organic affective disorder, anxiety and depressed mood associated with medical condition.  The note indicates the presence of several medical conditions including the right leg above the knee amputation, coagulopathy, recent peptic ulcer disease and surgery, right testicle lump, hyperthyroidism and back pain.  The Veteran is service-connected for other disabilities, namely osteoarthritis of the left knee and the lumbar spine.  The July 2007 VA examination which was conducted in association with this claim indicated that the Veteran had PTSD, organic affective disorder and anxiety and depressed mood associated with medical conditions.  

In this regard, service connection for PTSD was separately denied by the Board in a 2007 decision.  The Veteran did not timely appeal that decision and it is now final.  The issue of service connection for PTSD is not before the Board or RO at this time.

The July 2007 opinion did not list the Veteran's service-connected left knee and lumbar spine disabilities as part of his medical conditions, but stated that he had chronic pain.  

The Veteran's treatment records raise the possibility of his psychiatric disorders being caused by his service-connected disabilities.  The VA examination provided did not address this theory of entitlement.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  

The Board observes that the Veteran has been receiving treatment through the Las Vegas VA Health Care System on an ongoing basis.  The records on file reflect treatment only through June 2009.  To ensure a complete record on appeal, all records of treatment from June 2009 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records for mental health care concerning the acquired psychiatric disabilities from June 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine:

(a) the diagnosis of any psychiatric disorder(s) which may be present other than PTSD, and 
(b) whether any such psychiatric disorder is as likely as not etiologically related to the Veteran's left knee and lumbar spine osteoarthritis, and
(c) if the Veteran's left knee and lumbar spine osteoarthritis, whether the Veteran's left knee and lumbar spine osteoarthritis aggravated the psychiatric disorder(s) beyond the natural progress of the disorder(s).  

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner is requested to provide a complete rationale for his/her opinion, as a matter of medical probability, based on experience, medical expertise, and established medical principles.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

